DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on September 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,302,904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on September 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,852,507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further review, in view of currently amend claim 1, the rejection of claim 1 under nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent Number 9,470,876, has been withdrawn. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al (U.S. Patent Number 10,018,807).
With regard to independent claim 1, Tang et al teaches an optical imaging system (Figure 4A, element 40) comprising: a first lens (Figure 4A, element 410), a second lens (Figure 4A, element 420), a third lens (Figure 4A, element 430), a fourth lens (Figure 4A, element 440), a fifth lens (Figure 4A, element 450), and a sixth lens (Figure 4, element 460), sequentially disposed from an object side to an imaging plane, wherein the third lens comprises positive refractive power (column 36, Table 7, Focal length data for the 3rd lens), wherein the fifth lens comprises a negative refractive power (column 36, Table 7, Focal length data for the 5th lens), and satisfying the conditional expression TTL/2ImgHT < 0.695, as defined (column 38, data for InTL and HOI).
With regard to dependent claim 2, Tang et al teaches all of the claimed limitations of the instant invention as outlined  above with respect to independent claim 1, and further teaches such an optical imaging system wherein 7.0 millimeters (mm) < 2ImgHt (column 38, data for HOI).
With regard to dependent claim 3, Tang et al teaches all of the claimed limitations of the instant invention as outlined  above with respect to independent claim 1, and further teaches such an optical imaging system wherein an F number of the optical imaging system is less than 2.1 (column 38, data for f and HEP, wherein F#=f/HEP).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
11 October 2022